--------------------------------------------------------------------------------

Exhibit 10.30

Execution Version


PERSONAL AND CONFIDENTIAL


March 12, 2010


RadNet, Inc.
RadNet Management, Inc.
1510 Cotner Avenue
Los Angeles, CA 90025
Attention:  Dr. Howard Berger, President and
Chief Executive Officer


Commitment and Term Loan Engagement Letter


Ladies and Gentlemen:
 
RadNet Management, Inc. (the “Borrower”) and RadNet, Inc. (“Holdings” and
together with the Borrower “you”) have advised Barclays Capital (“Barclays
Capital”), the investment banking division of Barclays Bank PLC (“Barclays
Bank”), Deutsche Bank Securities Inc. (“DBSI”), Deutsche Bank Trust Company
Americas (“DBTCA”), General Electric Capital Corporation (“GECC”), GE Capital
Markets, Inc. (“GECM”), Royal Bank of Canada (“Royal Bank”), RBC Capital
Markets1 (“RBC Capital Markets”) and Jefferies Finance LLC (“Jefferies” and
together with Barclays Capital, Barclays Bank, DBSI, DBTCA, GECC, GECM, Royal
Bank and RBC Capital Markets, the “Commitment Parties”, “we” or “us”), that you
intend to enter into a senior secured credit facility for the Borrower (the
“Credit Facility”), which is comprised of a $100.0 million aggregate principal
amount revolving credit facility and a term loan facility anticipated to be in
an aggregate principal amount of $275.0 million and to consummate the
Transactions (as defined in Exhibit A), in each case on the terms and subject to
the conditions set forth in this Commitment and Term Loan Engagement Letter and
Exhibits A and B (collectively, the “Commitment Letter”).
 
You have also advised us that the total cost of the Transactions (including, but
not limited to, related fees, commissions and expenses) and related ongoing
working capital requirements of the Borrower will be approximately
$585.0 million and will be financed from the following sources:
 
 
·
$275.0 million under a senior secured first lien term loan facility (the “Term
Facility”) having the terms set forth in Exhibit A;

 
 
·
$100.0 million under a senior secured first lien revolving credit facility (the
“Revolving Facility” and, together with the Term Facility, the “Credit
Facilities”) having the terms set forth in Exhibit A; and

 
 
·
the issuance by the Borrower of $210.0 million of unsecured senior notes (the
“Notes”) pursuant to a registered public offering or Rule 144A or other private
placement (the “Notes Offering”).

 

--------------------------------------------------------------------------------

1 RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 
1

--------------------------------------------------------------------------------

 

March 12, 2010
RadNet, Inc.
RadNet Management, Inc.


We are pleased to confirm the arrangements under which (i) Barclays Bank is
exclusively authorized by the Borrower and Holdings to act as sole and exclusive
administrative agent and collateral agent and (ii) each of Barclays Capital,
DBSI, GECM and RBC Capital Markets are exclusively authorized by the Borrower
and Holdings to act as joint lead arrangers and joint bookrunners, in each case,
in connection with the Credit Facilities, on the terms and subject to the
conditions set forth in this Commitment Letter.
 
1.
Commitments and Agency Roles

 
You hereby appoint Barclays Bank to act, and Barclays Bank hereby agrees to act,
as sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”), in each case for the Credit Facilities.  You hereby appoint each of
Barclays Capital, DBSI, GECM and RBC Capital Markets to act, and each of
Barclays Capital, DBSI, GECM and RBC Capital Markets hereby agrees to act, as
joint lead arrangers and joint bookrunners (in such capacities, the “Joint Lead
Arrangers”) for the Credit Facilities.  Each of the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent will have the rights and authority
customarily given to financial institutions in such roles, but shall have no
duties other than those expressly set forth herein and in the Loan Documents (as
defined below).  It is agreed that Barclays Bank shall have “left” placement in
any and all marketing materials or other documentation used in connection with
the Credit Facilities and shall hold the leading role and responsibilities
conventionally associated with such “left” placement.  GECM shall have second
placement immediately to the right of Barclays Bank.
 
In connection with the Credit Facilities, (i) Barclays Bank is pleased to advise
you of its several (but not joint) commitment to provide $23.75 million of the
Revolving Facility, (ii) DBTCA is pleased to advise you of its several (but not
joint) commitment to provide $23.75 million of the Revolving Facility, (iii)
GECC is pleased to advise you of its several (but not joint) commitment to
provide $23.75 million of the Revolving Facility, (iv) Royal Bank is pleased to
advise you of its several (but not joint) commitment to provide $23.75 million
of the Revolving Facility and (v) Jefferies is pleased to advise you of its
several (but not joint) commitment to provide $5.0 million of the Revolving
Facility, in each case on the terms and subject to the conditions set forth in
this Commitment Letter and the Fee Letter (as defined below).  In such capacity,
Barclays Bank, DBTCA, GECC, Royal Bank and Jefferies are the “Initial Lenders”
and each is an “Initial Lender.”  It is understood and agreed that none of the
Commitment Parties is hereby committing to provide any portion of the Term
Facility and that any such commitment would be evidenced by a separate agreement
from such Commitment Party.
 
Our fees for services related to the Credit Facilities are set forth in a
separate fee letter (the “Fee Letter”) between Holdings, the Borrower and the
Joint Lead Arrangers entered into on the date hereof.  In consideration of the
execution and delivery of this Commitment Letter by the Joint Lead Arrangers,
you jointly and severally agree to pay the fees and expenses set forth in
Exhibit A and in the Fee Letter as and when payable in accordance with the terms
hereof and thereof.  You agree that no other titles will be awarded and no
compensation (other than as expressly contemplated by this Commitment Letter and
the Fee Letter) will be paid in connection with the Credit Facilities unless you
and we shall so agree.
 
 
2

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
2.
Conditions Precedent

 
Our commitments hereunder and our agreements to perform the services described
herein are subject, in our discretion, to the following conditions: (i) there
shall not have been, since December 31, 2009 (the date of the most recent
audited financial statements for the Borrower furnished to us), any event,
change, effect, development, circumstance or condition that the Commitment
Parties determine has caused or could reasonably be expected to cause a material
adverse change or a prospective material adverse change in or affecting the
business, general affairs, assets, liabilities, operations, management,
condition (financial or otherwise), equity holders’ equity, results of
operations or value of Holdings and its subsidiaries, taken as a whole, or that
calls into question in any material respect the projections previously supplied
to the Commitment Parties or any of the material assumptions on which such
projections were prepared, as determined by the Commitment Parties in their sole
discretion; (ii) compliance with the terms and conditions of this Commitment
Letter and the Fee Letter, including without limitation the conditions set forth
in Exhibit B; (iii) the Borrower having received commitments to provide an
aggregate principal amount of the Term Facility equal to at least $275.0 million
from banks, financial institutions and other institutional lenders reasonably
acceptable to the Commitment Parties, upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter or Exhibit A or B
hereto or otherwise reasonably satisfactory to the Commitment Parties; (iv) the
Borrower shall have been assigned a corporate family rating by Moody’s Investor
Service, Inc. (“Moody’s”) and a corporate credit rating by Standard & Poor’s
Ratings Group, a division of The McGraw Hill Corporation (“S&P”); (v) the Credit
Facilities and the Notes shall have been assigned a credit rating by each of
Moody’s and S&P; and (vi) the satisfactory negotiation, execution and delivery
of definitive loan documents relating to the Credit Facilities including without
limitation a credit agreement, guarantees, security agreements, pledge
agreements, opinions of counsel and other related definitive documents
(collectively, the “Loan Documents”) to be based upon and substantially
consistent with the terms set forth in this Commitment Letter and otherwise
satisfactory to the Commitment Parties, and to be prepared by counsel to the
Joint Lead Arrangers.  Our commitments and agreements to perform the services
described herein are also conditioned upon and made subject to our not becoming
aware after the date hereof of any new or inconsistent information or other
matter not previously disclosed to us relating to Holdings, the Borrower or the
Transactions, which we, in our reasonable judgment, deem material and adverse
relative to the information or other matters disclosed to us prior to the date
hereof.
 
3.
Syndication

 
The Joint Lead Arrangers intend and reserve the right to syndicate the Credit
Facilities to the Lenders (as respectively defined in Exhibit A).  The Joint
Lead Arrangers will select the Lenders after consultation with the
Borrower.  The Joint Lead Arrangers will lead the syndication, including
determining the timing of all offers to potential Lenders, any title of agent or
similar designations or roles awarded to any Lender and the acceptance of
commitments and the amounts offered.  The Joint Lead Arrangers will determine,
subject to approval of the Borrower, the final commitment allocations.  Each of
Holdings and the Borrower agrees to use all commercially reasonable efforts to
ensure that the Joint Lead Arrangers’ syndication efforts benefit from the
existing lending and investment banking relationships of Holdings, the Borrower
and their respective subsidiaries.  To facilitate an orderly and successful
syndication of the Credit Facilities, you agree that, until the earlier of the
termination of the syndication as determined by the Joint Lead Arrangers and
90 days following the date of initial funding under the Credit Facilities,
Holdings and the Borrower will not syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
engage in discussions concerning the syndication or issuance of, or offer, place
or arrange any debt facility or any debt or equity security of the Borrower or
Holdings or any of their respective subsidiaries or affiliates (other than the
Credit Facilities and the Notes), including any renewals or refinancings of any
existing debt facility or debt security, without the prior written consent of
the Joint Lead Arrangers.
 
 
3

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Holdings and the Borrower agree to cooperate with us and provide information
reasonably required by us in connection with: (i) the preparation of, as soon as
practicable after the date of this Commitment Letter, an information memorandum
regarding the business, operations, financial projections and prospects of
Holdings and the Borrower (which will include the financial information and
projections described in Exhibit B) including without limitation the delivery of
all information relating to the Transactions prepared by or on behalf of
Holdings or the Borrower deemed reasonably necessary by the Joint Lead Arrangers
to complete the syndication of the Credit Facilities (including without
limitation obtaining, prior to the launch of syndication, (a) a corporate family
rating from Moody’s and a corporate credit rating from S&P and (b) a credit
rating for the Credit Facilities and the Notes from each of Moody’s and S&P);
and (ii) the hosting, with the Joint Lead Arrangers, of one or more meetings
with prospective Lenders and, in connection with any such meeting, consulting
with the Joint Lead Arrangers with respect to the presentations to be made and
making available appropriate senior management, representatives and advisors of
Holdings and the Borrower to rehearse such presentations prior to any such
meeting, as reasonably requested by the Joint Lead Arrangers and including, if
requested by the Joint Lead Arrangers, direct contact between appropriate senior
management, representatives and advisors of Holdings and the Borrower with
prospective Lenders.
 
The Borrower will be solely responsible for the contents of any such information
memorandum and presentation and all other information, documentation or other
materials delivered to us in connection therewith and the Borrower acknowledges
that we will be using and relying upon such information without independent
verification thereof.  The Borrower agrees that such information regarding the
Credit Facilities and information provided by Holdings, the Borrower or their
respective representatives to the Joint Lead Arrangers in connection with the
Credit Facilities (including without limitation draft and execution versions of
the Loan Documents, such information memorandum, such presentation, publicly
filed financial statements and draft or final offering materials relating to
contemporaneous or prior securities issuances by Holdings or the Borrower) may
be disseminated to potential Lenders and other persons through one or more
internet sites (including an IntraLinks or SyndTrak workspace) created for
purposes of syndicating the Credit Facilities or otherwise in accordance with
the Joint Lead Arrangers’ standard syndication practices (including hard copy
and via electronic transmissions).
 
At the request of the Joint Lead Arrangers, the Borrower agrees to prepare a
version of the information memorandum and presentation that does not contain
material non-public information concerning Holdings, the Borrower, their
respective affiliates or their securities.  In addition, the Borrower agrees
that unless specifically labeled “Private — Contains Non-Public Information,” no
information, documentation or other data disseminated to prospective Lenders in
connection with the syndication of the Credit Facilities, whether through an
internet site (including without limitation an IntraLinks or SyndTrak
workspace), electronically, in presentations, at meetings or otherwise will
contain any material non-public information concerning Holdings, the Borrower,
their respective affiliates or their securities.  The Borrower further agrees
that the following documents contain information that is otherwise publicly
available (unless the Borrower notifies us promptly that such document contains
material non-public information): (x) draft and execution versions of the Loan
Documents, (y) administrative materials prepared by the Joint Lead Arrangers for
prospective Lenders (including without limitation a lender meeting invitation,
lender allocations, if any, and funding and closing memoranda) and (z)
notifications of changes in the terms and conditions of the Credit Facilities.
 
4.
Information

 
Holdings and the Borrower represent, warrant and covenant that (i) all
information (other than projections) provided directly or indirectly by or on
behalf of the Borrower or Holdings to the Joint Lead Arrangers, the Commitment
Parties, the Lenders or any of their respective affiliates in connection with
the Transactions is and will be, when taken as a whole, complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading and (ii) the projections that have
been or will be made available to the Joint Lead Arrangers, the Commitment
Parties, the Lenders or any of their respective affiliates by or on behalf of
the Borrower or Holdings have been and will be prepared in good faith based upon
accounting principles consistent with the historical audited financial
statements of the Borrower and upon assumptions that are believed by the
preparer thereof to be reasonable at the time made and at the time such
projections are made available to the Joint Lead Arrangers, the Commitment
Parties, the Lenders or any of their respective affiliates.  You agree that if
at any time prior to the Closing Date any of the representations in the
preceding sentence would be incorrect in any material respect if the information
and projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement, or cause to be supplemented,
the information and projections so that such representations will be correct in
all material respects under those circumstances.
 
 
4

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Holdings and the Borrower recognize that, in providing our services pursuant to
this Commitment Letter, we will rely upon and assume the accuracy and
completeness of all of the financial, accounting, tax and other information
discussed with or reviewed by us for such purposes, and we do not assume
responsibility for the accuracy or completeness thereof.  The Joint Lead
Arrangers will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of Holdings, the Borrower or any other
party or to advise or opine on any related solvency issues.
 
5.
Indemnification

 
To induce us to enter into this Commitment Letter and the Fee Letter and to
proceed with the documentation of the Credit Facilities, you hereby agree to
indemnify and hold harmless the Administrative Agent, the Collateral Agent, the
Joint Lead Arrangers, the Commitment Parties, and each other agent or co-agent
(if any) designated by the Joint Lead Arrangers with respect to the Credit
Facilities, each Initial Lender and their respective affiliates and each
partner, trustee, shareholder, director, officer, employee, advisor,
representative, agent, attorney and controlling person thereof (each of the
above, an “Indemnified Person”) from and against any and all actions, suits,
proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses, joint or several, of any kind or nature
whatsoever that may be brought by the Borrower, the Guarantors (as defined in
Exhibit A), any of their respective affiliates or any other person or entity and
which may be incurred by or asserted against or involve any Indemnified Person
as a result of or arising out of or in any way related to or resulting from this
Commitment Letter, the Fee Letter, the Credit Facilities, the Transactions or
any related transaction contemplated hereby or thereby or any use or intended
use of the proceeds of the Credit Facilities and, upon demand, to pay and
reimburse each Indemnified Person for any reasonable legal or other
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (including without limitation in
connection with the enforcement of the indemnification obligations set forth
herein), whether or not any Indemnified Person is a party to any action, suit,
proceeding or claim out of which any such expenses arise; provided that you will
not have to indemnify an Indemnified Person against any claim, loss, damage,
liability or expense to the extent the same resulted from the gross negligence
or willful misconduct of such Indemnified Person (to the extent determined by a
court of competent jurisdiction in a final and non-appealable
judgment).  Notwithstanding any other provision of this Commitment Letter, no
Indemnified Person will be responsible or liable to you or any other person or
entity for damages arising from the use by others of any information or other
materials obtained through internet, electronic, telecommunications or other
information transmission systems.
 
The indemnity and reimbursement obligations of Holdings and the Borrower under
this Section 5 will be in addition to any liability which Holdings and the
Borrower may otherwise have and will be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of Holdings and the
Borrower and the Indemnified Persons.
 
 
5

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Neither we nor any other Indemnified Person will be responsible or liable to you
or any other person or entity for any indirect, special, punitive, exemplary,
incidental or consequential damages which may be alleged as a result of this
Commitment Letter, the Fee Letter or the Transactions.
 
6.
Assignments

 
This Commitment Letter may not be assigned by you without the prior written
consent of each of the Commitment Parties (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person (including equity holders, employees or
creditors of the Borrower or Holdings) other than the parties hereto (and any
Indemnified Person).  Each of the Initial Lenders may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates, additional
arrangers or any Lender (including without limitation as provided in Section 3
above) and upon such assignment, such Initial Lender will be released from that
portion of its commitments and agreements hereunder that has been
assigned.  This Commitment Letter (including the Exhibits) may not be amended or
any term or provision hereof waived or modified except by an instrument in
writing signed by each of the parties hereto.
 
7.
USA PATRIOT Act Notification

 
The Joint Lead Arrangers hereby notify the Borrower, Holdings and the other
Guarantors that, pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it
and each Lender may be required to obtain, verify and record information that
identifies the Borrower, Holdings and the other Guarantors, which information
includes the name and address of the Borrower, Holdings and the other
Guarantors, tax identification number and other information that will allow the
Joint Lead Arrangers and each Lender to identify the Borrower, Holdings and the
other Guarantors in accordance with the Patriot Act.  This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Joint Lead Arrangers and each Lender.
 
8.
Sharing Information; Affiliate Activities; Absence of Fiduciary Relationship

 
Please note that this Commitment Letter, the Fee Letter and any written or oral
communications provided by the Commitment Parties, the Joint Lead Arrangers or
any of their affiliates in connection with the Transactions are exclusively for
the information of the board of directors and senior management of Holdings and
the Borrower and may not be disclosed to any other person or entity or
circulated or referred to publicly without our prior written consent except that
(a) to the extent required by law, the Borrower may disclose this Commitment
Letter (but not including the Exhibits attached hereto except as may be redacted
in a manner reasonably acceptable to the Joint Lead Arrangers) in filings with
the Securities and Exchange Commission and other applicable regulatory
authorities and stock exchanges, and (b) after providing written notice to the
Commitment Parties and the Joint Lead Arrangers, pursuant to applicable law or
compulsory legal process, including without limitation a subpoena or order
issued by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided that if this Commitment Letter is
disclosed pursuant to applicable law or compulsory legal process it will be
disclosed under seal or, if the applicable court denies a motion to file this
Commitment Letter under seal and requires a redacted version of this Commitment
Letter to be filed and/or disclosed, a redacted version of this Commitment
Letter which redacts all information regarding fees and interest rates and which
is reasonably acceptable to the Joint Lead Arrangers will be filed and/or
disclosed; provided further that we hereby consent to your disclosure of
(i) this Commitment Letter and such communications to the Borrower’s and
Holdings’ respective officers, directors, agents and advisors who are directly
involved in the consideration of the Credit Facilities to the extent you notify
such persons of their obligation to keep this Commitment Letter and such
communications confidential and such persons agree to hold the same in
confidence.  Holdings and the Borrower agree that any references to the Joint
Lead Arrangers or any of its affiliates made in advertisements or other
marketing materials used in connection with the Transactions are subject to the
prior written approval of the Joint Lead Arrangers, which approval shall not be
unreasonably withheld or delayed.
 
 
6

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
You acknowledge that the Commitment Parties and their affiliates may from time
to time effect transactions, for their own account or the account of customers,
and may hold positions in loans or options on loans of Holdings, the Borrower
and other companies that may be the subject of the Transactions.  In addition,
certain of the Commitment Parties and their affiliates are full service
securities firms and as such may from time to time effect transactions, for
their own account or the account of customers, and may hold long or short
positions in securities or options on securities of Holdings, the Borrower and
other companies that may be the subject of the Transactions.  Each of the
Commitment Parties and its affiliates may have economic interests that are
different from or conflict with those of the Borrower regarding the
Transactions.  You acknowledge that the Commitment Parties have no obligation to
disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship and you waive, to the fullest extent permitted
by law, any claims you may have against the Commitment Parties for breach of
fiduciary duty or alleged breach of fiduciary duty and agree that the Commitment
Parties will have no liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
your behalf, including your equity holders, employees or creditors.  You
acknowledge that the Transactions (including the exercise of rights and remedies
hereunder) are arms’-length commercial transactions and that we are acting as
principal and in our own best interests.  The Borrower is relying on its own
experts and advisors to determine whether the Transactions are in the Borrower’s
best interests.  You agree that we will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter, the nature of
our services or in any prior relationship will be deemed to create an advisory,
fiduciary or agency relationship between us, on the one hand, and the Borrower,
its equity holders or its affiliates, on the other hand.  In addition, we may
employ the services of our affiliates in providing certain services hereunder
and may exchange with such affiliates information concerning Holdings, the
Borrower and other companies that may be the subject of the Transactions and
such affiliates will be entitled to the benefits afforded to us hereunder.
 
Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions in connection with our performance of services for any of
our other customers (other than as permitted to be disclosed under this Section
8).  Furthermore, you acknowledge that neither we nor any of our affiliates have
an obligation to use in connection with the Transactions, or to furnish to you,
confidential information obtained or that may be obtained by us from any other
person.
 
Please note that the Commitment Parties and their affiliates do not provide tax,
accounting or legal advice.
 
 
7

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
9.
Waiver of Jury Trial; Governing Law; Submission to Jurisdiction; Surviving
Provisions

 
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING, CLAIM
OR COUNTERCLAIM ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED
TO IN THIS COMMITMENT LETTER OR THE FEE LETTER IS HEREBY IRREVOCABLY WAIVED BY
THE PARTIES HERETO. THIS COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.  Each of the parties hereto hereby irrevocably and
unconditionally (i) submits, for itself and its property, to the exclusive
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
located in the Borough of Manhattan and (b) the United States District Court for
the Southern District of New York and any appellate court from any such court,
in any action, suit, proceeding or claim arising out of or relating to the
Transactions or the performance of services hereunder or under the Fee Letter,
or for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit, proceeding or claim arising out of or relating to
this Commitment Letter, the Fee Letter, the Transactions or the performance of
services hereunder or under the Fee Letter in any such New York State or Federal
court and (iii) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of any such action, suit, proceeding or
claim in any such court.  Each of the parties hereto agrees to commence any such
action, suit, proceeding or claim either in the United States District Court for
the Southern District of New York or in the Supreme Court of the State of New
York, New York County located in the Borough of Manhattan.
 
This Commitment Letter is issued for your benefit only and no other person or
entity (other than the Indemnified Persons) may rely hereon.
 
The provisions of Sections 1 (with respect to the allocation of titles and roles
only), 3 (only to the extent the Transactions are consummated and the Closing
Date occurs), 5, 6 (with respect to the amendment, waiver or modification of any
term or provision this Commitment Letter only), 8 and this Section 9 of this
Commitment Letter will survive any termination or completion of the
Transactions, including without limitation (other than Section 3 of this
Commitment Letter) whether the Loan Documents are executed and delivered and
whether or not the Credit Facilities are made available or any loans under the
Credit Facilities are disbursed.
 
10.
Termination; Acceptance

 
Our commitments hereunder and our agreements to provide the services described
herein will terminate upon the first to occur of (i) a material breach by you,
or a failure of a material condition, under this Commitment Letter and
(ii) April 30, 2010, unless the closing of the Credit Facilities has been
consummated on or before such date on the terms and subject to the conditions
set forth herein.  Before such date, we may terminate this Commitment Letter and
our commitment hereunder, and our agreements to perform the services described
herein, if any event occurs or information becomes available that, in our
reasonable judgment, results in the failure to satisfy any material condition
precedent set forth or referred to in this Commitment Letter.
 
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.  This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among the parties hereto with respect to the Credit
Facilities and set forth the entire understanding of the parties with respect
thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Credit Facilities.  Those matters that are not
covered or made clear in this Commitment Letter are subject to mutual agreement
of the parties.  This Commitment Letter is in addition to the agreements of the
parties set forth in the Fee Letter.  No person has been authorized by any
Commitment Party to make any oral or written statements that are inconsistent
with this Commitment Letter and the Fee Letter.
 
 
8

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter on or before the close of business on March 15, 2010, whereupon this
Commitment Letter and the Fee Letter will become a binding agreement between
us.  If not signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date.


[The remainder of this page is intentionally left blank.]
 
 
9

--------------------------------------------------------------------------------

 

We look forward to working with you on this assignment.
 

 
Very truly yours,
     
BARCLAYS BANK PLC
       
By:
/s/ Ian Palmer
   
Name: Ian Palmer
   
Title:   Managing Director

 
Commitment and Term Loan Engagement Letter
 
 
 

--------------------------------------------------------------------------------

 




 
DEUTSCHE BANK SECURITIES INC.
       
By:
/s/ Nikko Hayes
   
Name: Nikko Hayes 
   
Title:   Managing Director
       
By:
/s/ Ryan Morris
   
Name: Ryan Morris
   
Title:   Director
       
DEUTSCHE BANK TRUST COMPANY AMERICAS
       
By:
/s/ Carin Keegan
   
Name: Carin Keegan
   
Title:   Director
       
By:
/s/ Scottye Lindsey
   
Name: Scottye Lindsey
   
Title:   Director

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION
     
By:
/s/ Andrew D. Moore
   
Name:  Andrew D. Moore
   
Title:    Duly Authorized Signatory
       
GE CAPITAL MARKETS, INC.
       
By:
/s/ Joseph Lee
   
Name:  Joseph Lee
   
Title:    Duly Authorized Signatory

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA
       
By:
/s/ Mustafa Topicoalla
   
Name: Mustafa Topicoalla
   
Title:   Authorized Signatory

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 



 
JEFFERIES FINANCE LLC
       
By:
/s/ E.J. Hess
   
Name:  E.J. Hess
   
Title:    Managing Director

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:
 
RADNET MANAGEMENT, INC.
       
By:
/s/ Howard G. Berger
   
Name:  Howard G. Berger, M.D.
   
Title:  President
       
RADNET, INC.
       
By:
/s/ Howard G. Berger
   
Name:  Howard G. Berger, M.D.
   
Title:  President
 

 
Commitment and Term Loan Engagement Letter
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
Summary of Terms and Conditions of the Credit Facilities
 
 
This Summary of Terms and Conditions outlines certain terms and conditions of
the Credit Facilities. The following terms and conditions are not final and are
subject to change.
 
 
Borrower:
Radnet Management, Inc., a California corporation (the “Borrower”), all of the
equity interests of which are owned by Radnet, Inc., a Delaware corporation
(“Holdings”).
   
Guarantors:
All obligations under the Credit Facilities (as defined below) and under any
interest rate protection or other hedging arrangement entered into with an
Agent, Joint Lead Arranger or Lender (as defined below) or any of their
respective affiliates (each a “Lender Counterparty”) under the Credit Facilities
or any affiliate of any of the foregoing (“Hedging Arrangements”) will be
unconditionally guaranteed (the “Guarantee”) by Holdings and each of the
Borrower’s existing and subsequently acquired or organized direct or indirect
domestic subsidiaries as well as certain affiliates of the Borrower, including
Beverly Radiology Medical Group III, Beverly Radiology Medical Group, Inc.,
Breastlink Medical Group, Inc. and ProNet Imaging Medical Group, Inc.
(collectively, the “Guarantors”). Joint ventures of the Borrower otherwise
permitted by the Loan Documents shall not be required to become guarantors.
   
Transactions:
The Borrower will (i) obtain the senior secured credit facilities described
below under the caption “Amount of Credit Facilities,” (ii) issue not less than
$210.0 million (or such lesser amount as may be otherwise agreed by the Borrower
and the Joint Lead Arrangers (as defined below)) in aggregate principal amount
of unsecured senior notes (the “Notes”) in a registered public offering or in a
Rule 144A or other private placement, (iii) repay all existing indebtedness of
the Borrower and its subsidiaries under the existing revolver credit facility,
first lien term loan facility and second lien term loan facility (the “Existing
Indebtedness”), (iv) make certain acquisitions previously identified to the
Joint Lead Arrangers and (v) pay fees and expenses incurred in connection with
the foregoing (the “Transaction Costs”) will be paid. The transactions described
in this paragraph are collectively referred to herein as the “Transactions.”
   
Joint Lead Arrangers and Joint Bookrunners:
Barclays Capital (“Barclays Capital”), the investment banking division of
Barclays Bank PLC, Deutsche Bank Securities Inc. (“DBSI”), GE Capital Markets,
Inc. (“GECM”) and RBC Capital Markets2 (“RBC  Capital Markets”) will act as
joint lead arrangers and joint bookrunners (in such capacities, the “Joint Lead
Arrangers”), in each case, for the Credit Facilities and, as applicable, will
perform the duties customarily associated with such roles.

 
 
 
 
____________________
 
2
RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 
 
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
 

Administrative Agent:
Barclays Bank PLC will act as sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and will perform the
duties customarily associated with such role.
    Collateral Agent:
Barclays Bank PLC will act as sole and exclusive collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders and will perform the duties
customarily associated with such role.
    Co-Syndication Agents:
DBSI and General Electric Capital Corporation (“GECC”) will act as
co-syndication agents (in such capacities, the “Co-Syndication Agents”).
    Documentation Agent: RBC Capital Markets will act as documentation agent (in
such capacity, the “Documentation Agent” and, together with the Administrative
Agent, the Collateral Agent and the Co-Syndication Agents, the “Agents”).    
Lenders:  Barclays Bank PLC, Deutsche Bank Trust Company Americas, General
Electric Capital Corporation, Royal Bank of Canada, Jefferies Finance LLC and/or
other banks, financial institutions and institutional lenders selected by the
Joint Lead Arrangers after consultation with the Borrower (each, a “Lender” and,
collectively, the “Lenders”).     Purpose/Use of Proceeds:  The proceeds of the
Term Facility will be used to refinance the Existing Indebtedness, fund, in
part, certain acquisitions previously identified to the Joint Lead Arrangers and
pay all Transaction Costs. Amounts available under the Revolving Facility will
be used to provide for the ongoing working capital requirements of the Borrower
and its subsidiaries and for general corporate purposes, including future
acquisitions that are permitted under the Loan Documents.      Amount of Credit
Facilities:
$375.0 million of senior secured first lien bank financing (the “Credit
Facilities”) to include:
     
(i)   $275.0 million senior secured first lien term loan facility (the “Term
Facility”); and
     
(ii)  $100.0 million senior secured first lien revolving credit facility (the
“Revolving Facility”).
    Swing Line Loans:
At the Borrower’s option, a portion of the Revolving Facility to be mutually
agreed upon may be made available as swing line loans by Barclays Bank PLC (in
such capacity, the “Swing Line Lender”) or another Lender acceptable to the
Borrower and the Administrative Agent on same-day notice. Any such Swing Line
Loans will reduce availability under the Revolving Facility on a
dollar-for-dollar basis and will bear interest at a rate per annum equal to the
interest rate applicable to loans under the Revolving Facility bearing interest
based upon the Base Rate. Each Lender under the Revolving Facility will acquire
an irrevocable and unconditional pro rata participation in each Swing Line Loan.

 
 
 
 
 
 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
Letters of Credit:
At the Borrower’s option, a portion of the Revolving Facility to be mutually
agreed upon may be made available for the issuance of letters of credit
(“Letters of Credit”) by Barclays Bank PLC (in such capacity, the “Issuing
Bank”) or another Lender acceptable to the Borrower and the Administrative
Agent. The face amount of any outstanding Letters of Credit will reduce
availability under the Revolving Facility on a dollar-for-dollar basis. No
Letter of Credit will have an expiration date after the earlier of (i) one year
after the date of issuance, unless the Issuing Bank otherwise agrees and (ii)
five business days prior to the Revolving Facility Maturity Date. Drawings under
any Letter of Credit will be reimbursed by the Borrower (whether with its own
funds or with the proceeds of Revolving Facility loans) on the next business
day. Each Lender under the Revolving Facility will acquire an irrevocable and
unconditional pro rata participation in each Letter of Credit.
   
Incremental Facility:
On or before the Maturity Date of the Credit Facilities, the Borrower will have
the right to increase the amount of the Credit Facilities by incurring an
incremental term loan facility or increasing the Revolving Facility (each such
incremental term loan facility or increase to the Revolving Facility, an
“Incremental Facility” and, collectively, the “Incremental Facilities”) in an
aggregate amount not to exceed $75.0 million under terms and conditions to be
determined; provided that (i) such Incremental Facilities will share pari passu
in the guarantees described above and in the collateral described below, (ii) no
existing Lender will be obligated to provide any portion of such Incremental
Facilities, (iii) no event of default or default exists or would exist after
giving effect thereto, (iv) all financial covenants would be satisfied on a pro
forma basis on the date of incurrence and for the most recent determination
period, after giving effect to such Incremental Facility and other customary and
appropriate pro forma adjustment events, including any acquisitions or
dispositions after the beginning of the relevant determination period but prior
to or simultaneous with the borrowing of such Incremental Facilities, (v) all
fees and expenses owing in respect of such increase to the Administrative Agent,
the Collateral Agent and the Lenders will have been paid, (vi) if such
Incremental Facility is a term loan facility, (a) the yield as reasonably
determined by the Administrative Agent applicable to the Incremental Facility
will not be more than 25 basis points greater than the rate as reasonably
determined by the Administrative Agent for the applicable existing Term Facility
or Term Facilities unless the rate with respect to such existing Term Facility
or Term Facilities and the existing Revolving Facility is increased
contemporaneously with the funding of such Incremental Facility such that such
yield is not more than 25 basis points greater than such rate, (b) the Maturity
Date applicable to such Incremental Facility will not be earlier than the latest
maturity date of the applicable existing Term Facility or Term Facilities, (c)
the weighted average life to maturity of such Incremental Facility will not be
shorter than the weighted average life to maturity of the applicable existing
Term Facility or Term Facilities and (d) all other terms of such Incremental
Facility, if not consistent with the terms of the applicable existing Term
Facility or Term Facilities, will be as agreed between the Borrower and the
Lenders providing such Incremental Facility and (vii) if such Incremental
Facility is a revolving facility, such Incremental Facility will be documented
solely as an increase to the commitments with respect to the Revolving Facility,
without any change in terms other than any change that is more favorable to the
Lenders under the Revolving Facility and applies to all loans and commitments
under Revolving Facility (it being understood that the Administrative Agent
shall be empowered to, on behalf of all the Lenders under the Revolving
Facility, execute an amendment to the definitive documentation relating to the
Revolving Facility in order to give effect to such a change more favorable to
the Lenders under the Revolving Facility). The proceeds of each Incremental
Facility will be used for general corporate purposes and permitted acquisitions.

 
 
 
 
 
 
 
 
 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
Availability:
Term Facility: One drawing may be made under the Term Facility on the Closing
Date.      
Revolving Facility: Amounts available under the Revolving Facility may be
borrowed, repaid and reborrowed after the Closing Date until the maturity date
thereof.
   
Closing Date:
The date on or before April 30, 2010 on which the borrowings under the Term
Facility are made in accordance with the Commitment Letter (the “Closing Date”).
    Maturities: The maturity date (the “Maturity Date”) of each of the Credit
Facilities will be as follows:       
(i)         Term Facility: Sixth anniversary of the Closing Date; and
     
(ii)         Revolving Facility: Fifth anniversary of the Closing Date.
   
Amortization:
The outstanding principal amount of the Term Facility will be payable in equal
quarterly amounts of 1.0% per annum, with the remaining balance, together with
all other amounts owed with respect thereto, payable on the Maturity Date of the
Term Facility. No amortization will be required with respect to the Revolving
Facility.
   
Interest Rate:
All amounts outstanding under the Credit Facilities will bear interest, at the
Borrower’s option, at a rate per annum equal to,        (i)   with respect to
loans made under the Term Facility: (a)the Base Rate plus 2.75-3.00% per annum;
or       
(b)   the reserve adjusted Eurodollar Rate plus 3.75-4.00% per annum;
     
(ii) with respect to loans made under the Revolving Facility:
     
(a)   the Base Rate plus 2.75% per annum (such rate in any event to match the
rate on Base Rate Loans for the Term Facility on the Closing Date, whether
higher or lower than this rate); or

 
 
 
 
 
 
 
Exhibit A-4

--------------------------------------------------------------------------------

 
 

 
(b)   the reserve adjusted Eurodollar Rate plus 3.75% per annum (such rate in
any event to match the rate on Eurodollar Rate Loans for the Term Facility on
the Closing Date, whether higher or lower than this rate);
     
provided, however, that at no time will the Base Rate be deemed to be less than
3.00% per annum or the reserve adjusted Eurodollar Rate be deemed to be less
than 2.00% per annum.
      As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar
Rate” will have meanings customary and appropriate for financings of this type,
and the basis for calculating accrued interest and the interest periods for
loans bearing interest at the reserve adjusted Eurodollar Rate will be customary
and appropriate for financings of this type.       Upon the occurrence and
during the continuance of any default or event of default, interest on all
amounts (including without limitation principal) will accrue at a rate of 2.0%
per annum plus the rate otherwise applicable to such amounts and will be payable
on demand (the “Default Interest Rate”); provided that if such a default or
event of default does not relate to a payment, financial covenant or bankruptcy
default or event of default, the Default Interest Rate will apply to all amounts
only at the request of the Required Lenders (as defined below under the caption
“Amendments and Required Lenders”).    
Interest Payments:
Quarterly for loans bearing interest based upon the Base Rate; except as set
forth below, on the last day of selected interest periods (which will be one,
two, three and six months or, if consented to by the applicable Lenders, nine or
twelve months) for loans bearing interest based upon the reserve adjusted
Eurodollar Rate (and at the end of every three months, in the case of interest
periods longer than three months); and upon prepayment, in each case payable in
arrears and computed on the basis of a 360-day year with respect to loans
bearing interest based upon the reserve adjusted Eurodollar Rate (365/366-day
year with respect to loans bearing interest based upon the Base Rate).
    Funding Protection and Taxes: Customary for transactions of this type,
including breakage costs, gross-up for tax withholding, compensation for
increased costs and compliance with capital adequacy and other regulatory
restrictions. 

 
 
 
 
 
 
 
 
 
 
Exhibit A-5

--------------------------------------------------------------------------------

 
 

Commitment Fees: Commitment fees equal to 0.75% per annum times the daily
average undrawn portion of the Revolving Facility (reduced by the face amount of
Letters of Credit issued and outstanding) will accrue from the Closing Date and
will be payable quarterly in arrears; provided that if the ratio of (1)
consolidated indebtedness of the Borrower and its subsidiaries as of the date of
such financial statements to (2) consolidated EBITDA of the Borrower and its
subsidiaries for the twelve-month period ended as of such date (as reflected in
the most recent quarterly or annual financial statements delivered to the
Lenders) is less than a level to be agreed, the rate at which the commitment
fees accrue will decrease from 0.75% per annum to 0.50% per annum. Swing Line
Loans will, for purposes of the commitment fee calculations only, not be deemed
to be a utilization of the Revolving Facility.     Closing Fees: Closing fees to
each Lender party to the Loan Documents for the Credit Facilities on the Closing
Date, as fee compensation for the funding of such Lender’s loans under the
Credit Facilities and unfunded commitment under the Revolving Facility, in an
amount expected to be approximately 1.00% of the stated principal amount of such
Lender’s loans under the Term Facility (or such higher amount as the Borrower
may agree in connection with the initial syndication of the Term Facility) and
2.00% of the stated principal amount of such Lender’s funded and unfunded
commitment under the Revolving Facility (which will include the face amount of
any issued but undrawn Letter of Credit), payable to such Lender out of the
proceeds of its loans as and when funded on the Closing Date.     Letter of
Credit Fees: A fee per annum equal to (i) the applicable margin then in effect
for loans bearing interest at the reserve adjusted Eurodollar Rate made under
the Revolving Facility, times (ii) the average daily maximum aggregate amount
available to be drawn under all Letters of Credit, will be payable quarterly in
arrears to the Lenders under the Revolving Facility. In addition, a fronting
fee, to be mutually agreed upon between the issuer of each Letter of Credit and
the Borrower, will be payable to such issuer, as well as certain customary fees
assessed thereby.     Voluntary Prepayments: The Credit Facilities may be
prepaid in whole or in part without premium or penalty; provided that loans
bearing interest based upon the reserve adjusted Eurodollar Rate will be
prepayable only on the last day of the applicable interest period unless the
Borrower pays any related breakage costs. Voluntary prepayments of the Term
Facility will be applied to scheduled amortization payments and the payment at
final maturity on a pro rata basis and may not be reborrowed.      Mandatory
Prepayments: The Borrower will make the following mandatory prepayments (subject
to certain basket amounts to be negotiated in the Loan Documents):

 
 
 
 
 
 
 
Exhibit A-6

--------------------------------------------------------------------------------

 
 
 

  1.  Asset Sales: Prepayments in an amount equal to 100.0% of the net cash
proceeds of the sale or other disposition of any property or assets of Holdings,
the Borrower or any of its subsidiaries (including the sale by the Borrower of
any equity interests in any of its subsidiaries) payable no later than the
business day following the date of receipt, other than net cash proceeds of
sales or other dispositions of inventory in the ordinary course of business and
net cash proceeds that are reinvested (or committed to be reinvested) in other
long-term assets useful in the business of the Borrower or any of its
subsidiaries within 180 days of such sale or disposition or, if so committed to
reinvestment within such 180-day period, reinvested within 90 days thereafter.  
    2.  Insurance Proceeds: Prepayments in an amount equal to 100.0% of the net
cash proceeds of insurance or condemnation proceeds paid on account of any loss
of any property or assets of Holdings, the Borrower or any of its subsidiaries
payable no later than the business day following the date of receipt, other than
net cash proceeds that are reinvested (or committed to be reinvested) in other
long-term assets useful in the business of the Borrower or any of its
subsidiaries (or used to replace damaged or destroyed assets) within 180 days of
receipt of such net cash proceeds or, if so committed to reinvestment within
such 180-day period, reinvested within 90 days thereafter.       3.  Incurrence
of Indebtedness: Prepayments in an amount equal to 100.0% of the net cash
proceeds received from the incurrence of indebtedness by Holdings, the Borrower
or any of its subsidiaries (other than certain indebtedness otherwise permitted
under the Loan Documents) payable no later than the business day following the
date of receipt.       4.  Excess Cash Flow: Prepayments in an amount equal to
50.0% of “Consolidated Excess Cash Flow” (to be defined in the Loan Documents)
of Holdings, the Borrower and its subsidiaries payable on the date the Borrower
is required to deliver audited financial statements but in any event no later
than 110 days after the Borrower’s fiscal year end.       5.  Extraordinary
Receipts: Prepayments in an amount equal to 100.0% of the net cash proceeds
received by Holdings, the Borrower or any of its subsidiaries from
“Extraordinary Receipts” (to be defined in the Loan Documents but including net
cash proceeds of pension plan reversions, indemnity payments, purchase price
adjustments, tax refunds, judgments, litigation settlements and other similar
payments not in the ordinary course of business) payable no later than the
business day following the date of receipt.

 
 
 
 
 
 
 
 
 
 
Exhibit A-7

--------------------------------------------------------------------------------

 
 
 

  All mandatory prepayments will be applied without penalty or premium (except
for breakage costs, if any) and will be applied, first, to the Term Facility
(and applied pro rata to the remaining scheduled amortization payments and the
payment at final maturity) and, second, to outstanding loans under the Revolving
Facility. Letters of Credit will be cash collateralized or replaced to the
extent such extensions of credit exceed the commitments under the Revolving
Facility.    
Collateral:
The obligations of the Borrower and the Guarantors under the Credit Facilities,
each Guarantee and any Hedging Arrangements with a Lender Counterparty will be
secured by perfected first (except for certain permitted liens on specific
equipment) priority security interests in all tangible and intangible assets,
including without limitation all personal, real and mixed property of the
Borrower and the Guarantors; provided that leasehold mortgages will not be
required. In addition, the Credit Facilities will be secured by a first priority
security interest in all intercompany debt and in 100.0% of the capital stock of
the Borrower and each subsidiary of the Borrower, which pledge, in the case of
any foreign subsidiary, will be limited to 100.0% of the non-voting stock (if
any) and 66.0% of the voting stock of such foreign subsidiary to the extent the
pledge of any greater percentage would result in material adverse tax
consequences to the Borrower. All security arrangements will be in form and
substance satisfactory to the Administrative Agent and will be perfected on the
Closing Date. None of the Collateral will be subject to any other liens or
encumbrances, subject to customary and limited exceptions to be mutually agreed
upon and will, unless otherwise agreed by the Joint Lead Arrangers, be perfected
on the Closing Date.     Representations and Warranties: The Credit Facilities
will contain such representations and warranties by Holdings, the Borrower and
the Guarantors as are usual and customary for financings of this kind generally,
including without limitation: organization, requisite power and authority,
qualification; equity interests and ownership; due authorization; no conflict;
governmental consents; binding obligation; historical financial statements;
projections; no material adverse change; certain fees; adverse proceedings,
etc.; payment of taxes; properties; environmental matters; no defaults; material
contracts; governmental regulation; margin stock; employee matters; employee
benefit plans; solvency; compliance with statutes, etc.; disclosure; Patriot
Act; intellectual property; healthcare matters; Investment Company Act; and
security documents.    
Covenants:
The Credit Facilities will contain such affirmative, negative and financial
covenants by Holdings, the Borrower and the Guarantors as are usual and
customary for financings of this kind generally.       
Such affirmative covenants will include, without limitation: financial
statements and other reports; existence; payment of taxes and claims;
maintenance of properties; insurance; books and records, inspections; lenders’
meetings; compliance with laws; environmental; subsidiaries; additional material
real estate assets; additional collateral; further assurances; control accounts,
approved deposit accounts; maintenance of ratings; compliance with healthcare
laws; and collateral audit.



 
 
 

 
 
Exhibit A-8

--------------------------------------------------------------------------------

 
 

  Such negative covenants will include, without limitation: indebtedness; liens;
no further negative pledges; restricted junior payments; restrictions on
subsidiary distributions; investments; fundamental changes (including mergers
and consolidations), disposition of assets, acquisitions; disposal of subsidiary
interests; sales and lease-backs; transactions with shareholders and affiliates;
conduct of business; permitted activities of Holdings; amendments or waivers of
organizational documents and certain related documents; amendments or waivers
with respect to certain indebtedness; and fiscal year.       Such financial
covenants will include: minimum interest coverage, maximum total leverage and
maximum capital expenditures.     Events of Default: The Credit Facilities will
include such events of default (and, as appropriate, grace periods) as are usual
and customary for financings of this kind generally, including without
limitation: failure to make payments when due; default under other agreements;
breach of certain covenants; breach of representations, etc.; other defaults
under Loan Documents; involuntary bankruptcy; voluntary bankruptcy; judgments
and attachments; dissolution; certain events under employee benefit plans;
“Change of Control” (to be defined as mutually agreed upon); and invalidity of
guaranties, security documents and other Loan Documents.     Conditions
Precedent to Initial Borrowing:
The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, loans under the Credit Facilities will be subject to closing
conditions usual and customary for financings of this kind generally, including
without limitation the conditions precedent set forth in the Commitment Letter
(including Exhibit B).
   
Conditions to All Borrowings:
 
The conditions to all borrowings will include, without limitation, requirements
relating to prior written notice of borrowing, the accuracy of representations
and warranties, the absence of any default or event of default and will
otherwise be customary and appropriate for financings of this kind generally.

 
Assignments and Participations:
The Lenders may assign all or, in an amount of not less than (i) $5.0 million
with respect to the Revolving Facility and (ii) $1.0 million with respect to the
Term Facility, any part of their respective shares of the Credit Facilities to
their affiliates or one or more banks, financial institutions or other entities
that are eligible assignees (to be described in the Loan Documents) which (other
than in the case of assignments made by or to any Joint Lead Arranger or one of
its affiliates) are acceptable to the Administrative Agent and, in the case of
assignments with respect to the Revolving Facility, the Borrower, the Issuing
Bank and the Swing Line Lender, each such consent not to be unreasonably
withheld or delayed; provided that assignments made to another Lender, an
affiliate of a Lender or of an Agent will not be subject to the above minimum
assignment amount and consent requirements. The Lenders will also have the right
to sell participations, subject to customary limitations on voting rights, in
their shares of the Credit Facilities.

 
 
 
 
 
 
 
 
 
Exhibit A-9

--------------------------------------------------------------------------------

 
 

Amendments and Required Lenders:
No amendment, modification, termination or waiver of any provision of the Loan
Documents will be effective without the written approval of Lenders holding more
than 50.0% of the aggregate amount of the funded and unfunded commitments under
the Credit Facilities (collectively, the “Required Lenders”), except that: (x)
any amendment that would disproportionately affect the obligation of the
Borrower to make payment of the loans under the Revolving Facility or the Term
Facility will not be effective without the approval of holders of more than
50.0% of the aggregate amount of the funded and unfunded commitments under such
Credit Facility and (y) the consent of each Lender adversely affected thereby
(and in the case of certain collateral issues, each Lender Counterparty) will be
required with respect to, among other things, matters relating to interest
rates, maturity, amortization, certain collateral issues and the definition of
Required Lenders.
   
Indemnity and Expenses:
The Credit Facilities will provide customary and appropriate provisions relating
to indemnity and related matters in a form acceptable to the Joint Lead
Arrangers and the Agents. The Borrower will pay (i) all reasonable out-of-pocket
expenses of the Joint Lead Arrangers and the Agents associated with the
syndication of the Credit Facilities and the preparation, negotiation,
execution, delivery and administration of the Loan Documents and any amendment
or waiver with respect thereto (including the reasonable fees, disbursements and
other charges of counsel and the charges of IntraLinks or SyndTrak) and (ii) all
out-of-pocket expenses of the Joint Lead Arrangers, the Agents and the Lenders
(including the reasonable fees, disbursements and other charges of counsel) in
connection with the enforcement of the Loan Documents or in any bankruptcy case
or insolvency proceeding.
   
Governing Law and Jurisdiction:
The Credit Facilities will provide that the Borrower and the Guarantors will
submit to the exclusive jurisdiction and venue of the federal and state courts
of the State of New York (except to the extent the Collateral Agent requires
submission to any other jurisdiction in connection with any security document
generally, including but not limited to the exercise of any rights under any
security document or the enforcement of any judgment) and will waive any right
to trial by jury. New York law will govern the Loan Documents, except with
respect to certain security documents where applicable local law is necessary
for enforceability or perfection.

 
 
 
 
 
 
 
 
Exhibit A-10

--------------------------------------------------------------------------------

 
 
 

Counsel to the Borrower: Sheppard, Mullin, Richter & Hampton LLP.    
Counsel to the Joint Lead Arrangers
and the Administrative Agent:
 
Latham & Watkins LLP.

 
The foregoing is intended to summarize certain basic terms and conditions of the
Credit Facilities. It is not intended to be a definitive list of all of the
requirements of the Lenders in connection with the Credit Facilities.
 
 
 
 
 
 
 
 
 
 
 

 
 
Exhibit A-11

--------------------------------------------------------------------------------

 
 
Exhibit B
Summary of Conditions Precedent to the Credit Facilities
 
This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Credit Facilities.
 
1.
Concurrent Transactions: The Notes Offering shall have been consummated and the
Borrower shall have received the proceeds of the Notes, which proceeds, together
with the proceeds from borrowings made on the Closing Date pursuant to the
Credit Facilities will be sufficient to refinance all Existing Indebtedness,
consummate any related Transactions and pay all related fees, commissions and
expenses. The terms of the Notes and the agreements related to the Notes will be
reasonably satisfactory to the Commitment Parties. There will not exist (pro
forma for the Transactions) any default or event of default under any of the
Loan Documents or under any other material indebtedness of Holdings, the
Borrower or its subsidiaries. Concurrently with the consummation of the
Transactions, all Existing Indebtedness of Holdings, the Borrower and its
subsidiaries will have been repaid in full, all commitments relating thereto
will have been terminated and all liens or security interests related thereto
will have been terminated or released, in each case on terms satisfactory to the
Commitment Parties.

 
2.            
Financial Statements. (i) At least 15 days prior to the Closing Date, the
Commitment Parties shall have received unqualified audited financial statements
of Holdings and its consolidated subsidiaries for each of the previous three (3)
fiscal years and (ii) at least 7 days prior to the Closing Date, the Commitment
Parties shall have received customary additional unaudited financial statements
acceptable to the Commitment Parties for all recent, probable or pending
acquisitions.

 
3.            
Performance of Obligations. All costs, fees, expenses (including without
limitation legal fees and expenses) and other compensation contemplated by the
Commitment Letter, the Fee Letter and the term sheet payable to the Commitment
Parties, the Agents or the Lenders shall have been paid to the extent due.

 
4.            
Customary Closing Documents. The Commitment Parties shall be reasonably
satisfied that each of Holdings and the Borrower has complied with all other
customary closing conditions, including without limitation: (i) the delivery of
customary legal opinions in form and substance satisfactory to the Commitment
Parties, corporate records and documents from public officials and officer’s
certificates; (ii) satisfactory confirmation of repayment of all indebtedness
under that certain Credit Agreement, dated as of November 15, 2006, by and
between Radnet Management, Inc., as the borrower, the guarantors party thereto,
the lenders party thereto and General Electric Capital Corporation, as Agent;
(iii) evidence of authority; (iv) obtaining material third party and
governmental consents necessary in connection with the Transactions or the
financing thereof; (v) absence of litigation or regulatory action affecting the
Transactions and the financing thereof; (vi) perfection of liens, pledges and
any other security interests on the collateral securing the Credit Facilities
(free and clear of all liens, subject to customary and limited exceptions to be
mutually agreed upon); (vii) satisfactory lien and judgment searches; (viii)
execution of the Guarantees, which shall be in full force and effect; (ix)
evidence of authority; (x) payment of fees and expenses; (xi) satisfactory
insurance (together with a customary insurance broker’s letter); and (xii) the
Borrower and its subsidiaries will, pro forma on a consolidated basis, be
solvent after the consummation of the Transactions and delivery of a solvency
certificate to that effect from the chief financial officer of the Borrower and
each Guarantor in form and substance reasonably satisfactory to the Commitment
Parties. The Commitment Parties shall have received at least 10 days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 

 
5.             
Commitment Letter. Each of Holdings and the Borrower shall be in full compliance
with each of their obligations and agreements under, and the terms and
conditions of, the Commitment Letter and each condition precedent set forth in
the Commitment Letter will be satisfied as reasonably determined by the
Commitment Parties in their sole discretion.

 
6.             
Notes Offering. The Borrower shall have engaged financial institutions
acceptable to the Commitment Parties to act as joint lead underwriters, initial
purchasers and/or placement agents in connection with any underwritten offering
or private placement of securities (including the Notes) in a manner and on
terms and conditions satisfactory to the Commitment Parties.

 
 
 
 
 
 
 
 
 
 
 
Exhibit B-2

--------------------------------------------------------------------------------